DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cocchi et al. (US2010/0122539) in view of Frank et al. (US2002/0043071), Whittaker et al. (WO2015/170174) . 
Re claim 1, Cocchi et al. teach a machine for making liquid and/or semi-liquid food products (ice-cream) comprising: a product processing container (Fig. 3, elements 4 and 6; paragraph 44); a receiving device for receiving a basic ingredient for making the product (element 3 of Fig. 4); a transfer device (i.e. element 8a, paragraph 46) for transferring the content into the container. 
Cocchi et al. teach the invention substantially as claimed with the exception of cleaning the machine.      Frank et al. teach a frozen beverage machine comprising preparing the beverage followed by a cleaning cycle (abstract).  In reference to feeding the machine with a capsule, extracting the preparation from the capsule, and passing the cleaning preparation thru machine, refer to paragraph 11 which teaches that a bag or container of sanitizing solution is attached to the machine in much the same way the beverage is attached and the sanitizing solution is pumped throughout the delivery and freezing areas sanitizing all surfaces contacted by the potentially contaminated beverage. Paragraph 9 teaches cleaning frozen beverage machines using a bag or container of a sanitizing solution (paragraph 11).  Paragraph 48 teaches that a cleaner package containing a source of cleaning solution can be used.  Paragraphs 57-62 teaches cleaning the beverage machine in an automated process followed by preparing a beverage drink.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Cocchi et al. to include feeding the beverage machine with a cleaning solution, and passing the cleaning solution through all parts of the beverage machine, as taught by Frank et al. for purposes of removing contaminants such that the desired level of cleaning can be achieved.
Cocchi et al. in view of Frank et al. teach a cleaner package comprising a bag containing the cleaning and sanitizing solution (paragraph 48).  However, Cocchi et al. in view of Frank et al. further fail to teach feeding the machine with a capsule and extracting the cleaning preparation from the capsule.    
Cocchi et al. in view of Frank et al. (US2002/0043071) and Whittaker et al. teach the invention substantially as claimed with the exception of identifying via the machine, the type of capsule fed to the machine and automatically switching between a production mode and a cleaning mode. Empl et al. teach a method of preparing beverage comprising portion capsule and further teaches the brewing device comprising an identifier detector for identifying the portion of the capsule (abstract).  Paragraph 13 teaches the brewing device having a control unit which initiates an alternative process, such as a programmable cleaning operation (paragraphs 13-14) based on identification of the capsule.  Paragraph 35 teaches that after identifying the capsule, an alternative process can be initiated, such that the capsule is handled like cleaning capsule.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Cocchi et al. to include identifying, via the machine, the type of capsule, as taught by Empl et al., in order to activate a brewing or cleaning process.  Furthermore, it is well known in the art, as further evidenced by Hesselbrock et al.  (US2017/0150844, paragraph 33) to initiate a cleaning cycle based on the identification of the capsule. 
Re claim 1, Cocchi et al. in view of Frank et al., Whittaker et al., and Empl et al. teach the invention substantially as claimed with the exception of the size and shape of the product container. The examiner argues that in the absence of a showing of criticality and/or unexpected results, it would have been well within the level of the skilled artisan to design the product container with a given shape and size, in order to effectively fit within the beverage machine.   Re claim 1, in reference to a valve for delivering water, refer to Frank et al. (Fig. 7, paragraph 51 which teaches a check value 52 and water regulator 292 for controlling the supply of water.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified method of Cocchi et al. to include a valve, as taught by Frank et al., for purposes of delivering the supply of water.   	
Cocchi et al., in view of Frank et al., Withtaker et al., and Empl et al. teach the invention substantially as claimed teach the invention substantially as claimed with the exception of feeding water to the transfer device and to the container.  
Areggar et al. teach cleaning a beverage system with a cleaning capsule. Paragraphs 34 and 36 teaches dissolving the cleaning material present in the capsule with water and further reaches rinsing the machine to eliminate cleaning material and contaminants (paragraphs 34 and 36).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified method of Cocchi et al. to include feeding water to different areas of the beverage system, including feeding water to capsule as well as feeding water to the beverage system, for purposes of dissolving the cleaning material as well as rinsing the beverage system. In reference to diluting with water, refer to the teachings of teachings of Areggar et al, Frank et al. (paragraph 58) or Whittaker et al. (claim 6). In reference to a final rinse, refer to paragraph 75 of Whittaker et al and the teachings of Areggar et al. 
 Re claim 1, in reference to a stirrer positioned in the product processing container refer to paragraph 47 of Cocchi et al.  In reference to rotating the stirrer during the cleaning cycle, refer to the teachings of Frank et al.  Specifically, Frank teaches beater motor assemblies 220 to drive the beaters situated within the freezing chamber (paragraph 47).  Paragraph 59 teaches the beater motor is operated to agitate the cleaning solution within the freezing chamber 18.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified method of Cocchi et al. to include rotating the stirrer during the cleaning cycle, as taught by Frank et al., for purposes of agitating the cleaning solution.  Re claim 1, in reference to the cleaning solution, Frank et al. teach a bleach solution (i.e. sodium hypochlorite, paragraph 59).  In reference to prewashing with water, refer to paragraph 59 of Frank et al. which teaches a rinse cycle prior to the cleaning cycle. Re claim 1, in reference to the limitations of providing a capsule including an identification element, refer to the teachings of Empl et al., as previously described. The abstract of Empl teaches a portion capsule comprising a product identifier QR code (element 61, Fig. 2B). Re claim 1, in reference to the cleaning preparation passing through the container and transfer device, refer to the teachings of Frank et al., which teaches passing the cleaning solution through all parts of the beverage machine for purposes of removing contaminants such that the desired level of cleaning can be achieved.   Also refer to the teachings of Aregger et al., as previously described. Re claim 1, in reference to alerting the user with a  warning light or display upon the automatic switching of the cleaning operation mode, applicant is directed to paragraphs 57-58 of Frank et al. 
Re claim 1, Cocchi et al. in view of Frank et al., Whittaker et al., Empl et al., and Aregger et al. teach the invention substantially as claimed with the exception of a heat exchanger.  Greenwald et al. teach beverage dispenser comprising a heat exchanger for heating the incoming water in order to generate a selected temperature stream (abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified method of Cocchi et al. to include a heat exchanger, as taught by Greenwald et al., for purposes of heating the incoming water to in order to achieve the desired temperature stream.
Re claim 3, in reference to automatic cleaning of the machine, refer to paragraphs 14 and 35 of Empl et al., and the teachings of Frank et al. or Whittaker et al.  Re claim 5, refer to paragraph 59 of Frank et al. for example. Re claim 7, refer to paragraph 102 of Whittaker et al. Re claim 8, refer to element 9, paragraph 47 of Cocchi et al.   
Response to Arguments
The rejection of the claims, under 112, second paragraph is withdrawn in view of corrections made by applicant. 
The newly amended limitations are taught by the prior art for the reasons recited above. Applicant has not provided any new additional arguments and the examiner maintains the position that the claimed subject matter is neither novel nor unobvious for the reasons recited above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297.  The examiner can normally be reached on M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/
Primary Examiner, Art Unit 1711        
bsc